EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris on 6/23/2022.

The application has been amended as follows: 

Claim 1, line 3 after layer --including a chemical material and-- is added.
Claim 1.line 6 “an element included in the functional layer being diffused” is changed to --wherein the chemical material is diffused--.

Here is the final form of claim 1:

1. (Currently Amended) A strain gauge comprising: 
	a flexible resin substrate;
	a functional layer including a chemical material and formed of a metal, an alloy, or a metal compound, on one surface of the substrate;
	a resistor formed as a film containing Cr, CrN, and Cr2N, on one surface of the functional layer, wherein the chemical material is diffused into the film; and
	an insulating resin layer with which the resistor is coated,
	wherein the functional layer promotes crystal growth of the resistor.

Claims 1-3, 5-10 , and 12-15 are allowed over the prior art of the record.
		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the strain gauge as presented in the independent claim 1.  Major emphasis is being placed upon the provision of a flexible resin substrate, and a functional layer with a material that  being diffused on the resistor film, and promotes crystal growth, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Harada et al., U.S. Patent No. 5455453, which discloses a flexible resin substrate,  with a functional layer and resistor film.  However, it fails to show a material of the functional layer is diffused on the resistor film, or promote crystal growth as required by the independent claim 1.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, June 27, 2022